Citation Nr: 0910719	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  07-21 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
service-connected post traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1969 to 
August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran's notice of disagreement was received in 
February 2007.  A statement of the case was issued in June 
2007, and a substantive appeal was received in June 2007.  
The Veteran appeared at a December 2008 Board hearing at the 
RO.  A transcript is of record.    

At the December 2008 Board hearing, the Veteran referred to 
erectile dysfunction.  This matter is hereby referred to the 
RO for appropriate action.  


FINDING OF FACT

The Veteran's service-connected PTSD is manifested by a 
disability picture which includes depressed mood, panic 
attacks, chronic sleep impairment, and mild memory loss, but 
with routine self-care and normal conversation; the 
disability picture is not generally manifested by flattened 
effect, circumstantial, circumlocutory, or stereotyped 
speech, difficulty in understanding complex commands, 
impaired judgment, or impaired abstract thinking.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 30 percent for the Veteran's service-connected PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in March 2005.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.

The RO provided the appellant with additional notice in 
February 2007 and May 2008, subsequent to the May 2006 
adjudication.  The notification substantially complied with 
the specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), notifying the claimant of the criteria necessary for 
entitlement to a higher disability under the Diagnostic Code 
9411 for PTSD and providing examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  

  
While the February 2007 and May 2008 notices were not 
provided prior to the May 2006 adjudication, the claimant has 
had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in a 
January 2008 supplemental statement of the case, following 
the provision of notice in February 2007.  There was also 
subsequent readjudication of the claim after the May 2008 
notice as reflected by supplemental statement of the case 
dated in September 2008.  
  
Duty to Assist

VA has obtained service and VA treatment records, assisted 
the Veteran in obtaining evidence, afforded the Veteran VA 
examinations in April 2006, March 2007 and August 2008, and 
afforded the Veteran the opportunity to give testimony before 
the Board at the RO in December 2008.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran and his representative have not contended 
otherwise.  

Increased Ratings

The present appeal involves the Veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  In support of his claim, the Veteran 
submitted statements from his mother and brother that were 
received in June 2005.  Both noted that the Veteran had 
problems falling and staying asleep at night.  His mother 
stated that he had flashbacks and nightmares.  And his 
brother stated that the Veteran had trouble controlling his 
emotions such that reminders lead the Veteran to have 
anxiety, to get angry, or to become upset.  He further noted 
that the Veteran was agitated and in a constant state of 
being on the lookout for danger.    

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id. at 126.  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.   
    
The Veteran's service-connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  Under the 
criteria for PTSD (set forth at 38 C.F.R. § 4.130, Diagnostic 
Code 9411), a 30 percent rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relative, own occupation or own name.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  See also 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According 
to the DSM-IV, a GAF score between 41 and 50 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job) ); a GAF score between 51 and 60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers); a GAF 
between 61 and 70 is indicative of mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

The Board notes that various VA treatment records show 
treatment for PTSD.

VA treatment records show that when the Veteran was seen in 
January 2005, he reported nightmares, flashbacks, anxiety and 
being on the edge.  It was noted that he was still not 
resting and sleeping.  He reported no suicidal ideation.  

In March 2005, the Veteran was described as well groomed, and 
his speech was observed as spontaneous having normal rate and 
tone.  It was observed that he had a cooperative attitude, 
and anxious mood with mildly constricted affect.  The Veteran 
reported hallucinations of hearing someone calling at times.  
His thought process was deemed linear and goal-directed, and 
his thought content was seen as appropriate.  It was noted 
that suicidal ideation and homicidal ideation were absent and 
that he was oriented as to person, place, time, and 
situation.  The Veteran's short term memory was deemed 
impaired forgetful since the Veteran could not remember 
things from yesterday, but his long term memory was deemed 
intact.  The Veteran's concentration/attention and insight 
were deemed fair, and his impulse control and judgement were 
deemed good.  Ability for abstract thinking was deemed 
intact.  The Veteran's sleep was noted as non-restorative, 
restless, and fragmented.  He got less than four hours of 
sleep.  His energy level was reported as fatigued.  The 
Veteran got out of the house daily.  The Veteran at the time 
had irritability/anger and had depressive/anxiety symptoms 
that were present, but improved.  It was noted that present 
nightmares had been increasing lately.  The impression was 
PTSD with a GAF score of 45.  

When the Veteran was seen in April 2005, it was noted that he 
had PTSD with a GAF score of 50.  There were no abnormalities 
noted regarding his behavior/psychomotor activity.  His 
speech was described as being soft with normal rate and tone.  
He was cooperative toward the examiner and had normal ranged 
affect.  His thought process was described as goal directed.  
The Veteran had no hallucinations, and no suicidal and 
homicidal ideations.  

In May 2005, the Veteran returned complaining of nightmares 
that were not as frequent.  As far as appearance, the Veteran 
was well groomed.  Regarding behavior/psychomotor activity, 
no abnormalities were noted.  His speech was described as 
spontaneous with normal rate and tone.  The Veteran's 
attitude toward the examiner was cooperative.  It was 
observed that the Veteran's mood was depressed and anxious, 
and the Veteran's affect was mildly constricted.  The Veteran 
reported hallucinations of his name being called.  His 
thought process was described as linear and goal-directed.  
His thought content was seen as appropriate.  There were no 
suicidal ideations and homicidal ideations.  The Veteran was 
oriented as to person, place, time, and situation.  Short 
term memory, long term memory, and ability for abstract 
thinking were deemed intact.  Concentration/attention, 
impulse control, insight, and judgment were noted as good.  
Sleep was noted as restorative and fragmented.  His appetite 
was noted as adequate, and his energy was noted as fatigued.  
The Veteran reported being isolative and getting out of the 
house daily.  Irritability/anger and depressive/anxiety were 
present, but improved.  The Veteran reported having constant 
dreams and flashbacks of incoming rounds and lately he had 
been combative in his sleep hitting his wife.  He reported 
sleeping five hours a night with fragmented sleep that 
increased from three hours a night.  The Veteran also 
reported being easily startled by loud noises.  The 
impression was PTSD with a GAF score of 50.  
  
The Veteran was seen again in July 2005.  The Veteran's 
appearance was described as well groomed and calm.  Speech 
was observed as spontaneous with normal rate and tone.  The 
Veteran's attitude toward the examiner was cooperative.  It 
was observed that the Veteran's mood was depressed and 
irritable, and the Veteran's affect was mildly constricted.  
As for hallucinations, he said he heard humming that turned 
up and down on its own.  His thought process was described as 
linear and goal-directed.  His thought content was seen as 
appropriate.  There were no suicidal ideations and homicidal 
ideations.  The Veteran was oriented as to person, place, 
time, and situations.  Short term memory was seen as impaired 
in that the Veteran was forgetful at times.  Long term memory 
and ability for abstract thinking were deemed intact.  
Concentration/attention was fair.  Sleep was noted as non-
restorative and fragmented.  His appetite was noted as 
adequate, and his energy as noted as fatigued.  The Veteran 
reported getting out of the house daily.  Irritability/anger 
was present, but improved.  Depressive/anxiety symptoms were 
also present.  The Veteran reported having nightmares for the 
past two weeks that were intrusive related making him 
combative and waking him up.  He reported having flashbacks 
twice a day with intrusive thoughts.  He said he had to get 
up to get it off of his mind.  The diagnosis was chronic PTSD 
with a GAF score of 50.    
  
When the Veteran was seen again in July 2005, the following 
strengths were noted: capacity for empathy, impulse control, 
intelligence, judgment, social skills, spiritual believes, 
educational background, frustration to tolerance, insight, 
communication skills, and capacity for stable relationships.  
The Veteran reported continuing to struggle with PTSD 
symptoms-flashbacks, anger and anxiety issues.  On a scale 
of 1 to 10 (with 10 being the most severe), the struggle was 
rated an 8.  The severity of his sleeping issues was deemed 
an 8.     
    
The Veteran was seen in January 2006.  The Veteran's 
appearance was described as adequate.  There were no 
abnormalities noted regarding his behavior/psychomotor 
activity.  Speech was observed as spontaneous with normal 
rate and tone.  The Veteran's attitude toward the examiner 
was cooperative.  It was observed that the Veteran's mood was 
variable/labile, and the Veteran's affect was mildly 
constricted.  The Veteran denied hallucinations.  His thought 
process was described as linear and goal-directed.  His 
thought content was seen as appropriate.  There was no 
suicidal ideation, but the Veteran reported having homicidal 
ideation with no one in particular.  He said that he tried to 
control these thoughts and had no plan or intent.  The 
Veteran was oriented as to person, place, time, and 
situation.  Short term memory, long term memory, and ability 
for abstract thinking were deemed intact.  
Concentration/attention, impulse control, insight, and 
judgement were deemed intact.  Sleep was noted as non-
restorative with difficulty falling asleep.  He reported 
getting less than four hours a night.  His appetite was noted 
as adequate, and his energy as noted as fatigued.  The 
Veteran reported being isolative.  Irritability/anger was 
present, but improved.  The Veteran reported having 
nightmares that were cyclical.  The diagnosis was chronic 
PTSD and generalized anxiety disorder with a GAF score of 50.    
  
When the Veteran was afforded a VA examination in April 2006, 
the Veteran stated that he was depressed and had decreased 
sleep, decreased energy, and decreased interest.  He said 
that Zoloft helps with depression.  The Veteran stated that 
he had been married since 1994 and had two children from 
previous relationships.  He also stated that he had lots of 
friends and that he got along with others.  On a typical day, 
the Veteran woke up, exercised, saw his neighbors, read and 
watched television.  The Veteran also reported shopping, 
being involved with church, and not going to parties often.  
Regarding his history of present illness, the Veteran 
reported that he used to have nightmares about combat every 
night, but now, he only had nightmares every two to three 
weeks.  He denied any flashbacks and reported having some 
intrusive thoughts that he tried to block out.  The Veteran 
stated that he had problems recalling some traumatic events.  
It was observed that the Veteran had wide range of affect and 
did not seem to have a significant decrease in his interests.  
The Veteran did not think that he was estranged from others.  
It was noted that the Veteran did not sleep well and had 
decreased concentration.  He said that he got angry at times 
but not all of the time.  He did not stay irritable.  He 
stated that he was about to hurt someone who tried to sneak 
up on him in the past.  He stated that he usually does not 
keep his guard up, but whenever he goes out, he looks around.

Upon mental status examination, it was observed that he was 
calm, cooperative and very pleasant.  It was additionally 
observed that he was dressed casually and had good personal 
hygiene.  He made good eye contact, and no abnormal movements 
were noted.  Mood was "pretty good" and affect was 
appropriate.  The VA examiner noted that the Veteran's speech 
had normal rate and tone.  The Veteran's thought processes 
was logical and there was no looseness of associations or 
flight of ideas.  The Veteran denied thoughts of hurting 
himself or others, and he denied hallucinations.  There were 
no delusions or paranoia.  The Veteran was able to recall 3 
out of 3 objects in three minutes and was able to name the 
current president and past two presidents.  It was noted that 
the Veteran was able to do serial 3s without any problems.  
The diagnosis was PTSD and his GAF score was 70.      

The Veteran was seen in April 2006.  The Veteran's appearance 
was described as adequate.  Abnormal gait was noted regarding 
his behavior/psychomotor activity.  Speech was observed as 
having normal rate and tone.  It was observed that the 
Veteran's mood was depressed and irritable, and the Veteran's 
affect was mildly constricted.  The Veteran had 
hallucinations of someone calling his name.  His thought 
process was described as linear and goal-directed.  His 
thought content was seen as inappropriate.  There was no 
suicidal ideation and homicidal ideation.  The Veteran was 
oriented as to person, place, time, and situation.  Short 
term memory was deemed as impaired as the Veteran was 
forgetful.  Long term memory was deemed intact.  
Concentration and attention were noted as fair.  Impulse 
control, insight, judgement were deemed good, and the ability 
for abstract thinking was deemed intact.  Sleep was noted as 
restorative.  His appetite and energy was noted as adequate.  
As for interests, he engaged in hobbies/interests/work daily.  
Irritability/anger and depressive/anxiety were present, but 
improved.  The Veteran reported having nightmares that were 
occasionally about Vietnam.  The diagnosis was chronic, 
severe PTSD with a GAF score of 50.    

The Veteran was later seen that month and he reported that he 
continued to have nightmares and flashbacks of events that 
happened in Vietnam.  On a scale of 1 to 10 (with 10 being 
the most severe), the severity of the nightmares and 
flashbacks was a 5.  It was additionally noted that the 
Veteran had non restorative sleep that was rated an 8 and 
with medication, it was rated a 5.  Listed were the Veteran's 
strengths: capacity for empathy, intelligence, judgment, 
social skills, spiritual beliefs, community support, 
communication skills, vocational background, and capacity for 
stable relationships.    

The Veteran was seen in November 2006 and February 2007, and 
his mental health was observed as stable.  He reported no 
suicidal and homicidal ideations.  

In March 2007, the Veteran reported that his sleeping 
problems were worsening.  Even with medication, the Veteran 
got 2 to 3 hours a sleep a night and rarely napped.  He 
stated that in the last few months, his sleep worsened and 
his nightmares increased.  He said that his energy was 
"getting low" and that he gets out of breath easily.  
Appetite was good and he reported that he cried once a week.  
He said that two weeks prior, he had an episode for 2 days of 
not being able to sleep and could keep going.  He had racing 
thoughts, felt good, and had inflated self-esteem.  He also 
was irritable.  He had no excessive spending and talked fast.  
This was followed by a lack of energy, interest in things 
were less, he felt more tired than usual, he started crying, 
he felt down and blue, he felt guilty about things and had 
low self esteem.  It cycled every other week.  As for 
anger/irritability, he had none.  He had nightmares almost 
every night and flashbacks almost everyday.  He had startle 
reflexes to loud noises and he had hyperarousal.  He said he 
had intrusive thoughts and anxiety in that he worried a lot 
and was tense.  He said that he had no depression.  The 
Veteran reported going to church, that he loved to go out a 
lot, that he took the ministry to others and had a lot of 
friends.  

Upon mental examination, it was noted that he was well 
groomed and cooperative, and that he was very friendly and 
joked and laughed appropriately.  Mood was euthymic, and 
affect was appropriate and full-ranged.  Speech had normal 
rate and tone.  The Veteran was noted as elaborating well.  
His thought process were described as goal directed and his 
thought content did not reflect any delusions.  There was 
preoccupation with Vietnam and voices only when in a 
flashback.  There were no suicidal and homicidal ideations.  
There were also no plans or intent either.  Memory reflected 
adequate recall of recent and remote events.  The Veteran was 
oriented to person, place, time, and situation.  The 
impression was PTSD, bipolar disorder unspecified, and 
insomnia.

When the Veteran was afforded a VA examination in March 2007, 
he was still married to his wife.  He complained of recurrent 
nightmares, insomnia, and increased flashbacks.  It was noted 
that the Veteran did not have any particular lack of interest 
in activities or feelings of detachment from others.  The 
Veteran was involved in various committees at his church and 
visited various Kingdom Halls on Sundays where he gave 
speeches and lectures.  He was also involved in various 
committees at his church.  He made door to door calls almost 
every day and made sick calls and visited various hospitals.  
It was noted that his entire day was spent around his 
religion and that he was active in it.  The Veteran had 16 
grandchildren that he saw on a regular basis.  He said they 
got together almost every other weekend and had friends over 
to socialize and talk about religion.  The Veteran also 
reported difficulty falling and staying asleep.  He admitted 
to some hypervigilance and exaggerated startle response.  He 
stated that he had been having episodes where he felt 
depressed and becomes withdrawn.

Upon mental status examination, it was noted that the Veteran 
was very pleasant and smiling.  It was observed that he joked 
appropriately and was calm and cooperative with good eye 
conduct.  His speech was described as normal in rate and 
tone, coherent, and logical.  Mood was described as "okay," 
and his affect was bright and euthymic.  Thought process was 
deemed logical and gaol directed.  Thought content, it was 
noted, was without any auditory or visual hallucinations.  
There was no paranoia or suicidal ideations.  The VA examiner 
noted that cognitively, the Veteran was alert and oriented to 
person, place, time and situation.  His recent and remote 
memory were deemed intact.  His concentration, insight and 
judgement were deemed fair.  The diagnosis was PTSD with a 
GAF score of 65.    

In May 2007, the Veteran was seen for insomnia and depression 
for three weeks.  His symptoms included poor concentration, 
fatigue, dysphoria, anhedonia, feelings of worthlessness, and 
poor sleep.  He slept two hours a night and was having 
trouble initiating sleep.  He further complained of a three 
week history of more frequent flashbacks.  He said that he 
usually had one or two flashback per week, but has had one 
nightly for the past three weeks.  He said that the 
flashbacks usually consisted of scenes from his service in 
Vietnam, and the flashbacks lasted 30 minutes to an hour.  
There was no known trigger for the flashbacks, and he was 
anxious about when the next flashback would occur.  It was 
noted that the Veteran lived with his wife and that he had 
been disabled for a few years due to knee problems.  It was 
further noted that he used to farm.  

Upon mental status examination, it was noted that the Veteran 
was well-groomed and appropriately dressed.  It was observed 
that he made good eye contact and that he was cooperative.  
His speech was noted as average rate and volume.  It was 
further observed that he had depressed mood and reactive 
affect.  The Veteran denied suicidal ideation.  The Veteran 
claimed to hear voices once daily.  It was observed that the 
Veteran was alert and oriented to person, place and time.  It 
was additionally observed that he was able to attend and 
concentrate well.  Immediate, recent and remote memory were 
intact on examination even though the Veteran believed that 
he had seen a particular doctor before, which he had not.  
His judgment and insight were deemed appropriate.  The 
diagnosis was chronic PTSD, depression with a GAF score of 
65.  

The Veteran was seen in August 2007.  Under history of 
present illness, it was noted that the Veteran reported that 
the level of PTSD related anxiety, insomnia, intrusive 
thoughts and depression were not acceptable.  The Veteran 
suspected that his level of physical discomfort and pain were 
made worse by his PTSD.  It was noted that the Veteran 
continued to have difficulty sleeping, but part of this was 
from his pain.  It was noted that the Veteran was leisurely 
dressed and well groomed and that he made good eye contact.  
It was further noted that he was in a somber mood and had 
reactive affect.  It was observed that the Veteran was able 
to attend and concentrate well, and that his behavior and 
statements suggest that he was in control of his impulses 
that day.  The diagnosis was chronic PTSD.  The Veteran's GAF 
score was 45.    

The Veteran was seen in October 2007.  Under history of 
present illness, it was noted that the Veteran reported that 
the level of PTSD related anxiety, insomnia, intrusive 
thoughts and depression were not acceptable.  The veteran 
suspected that his level of physical discomfort and pain were 
made worse by his PTSD.  It was noted that the Veteran 
continued to have difficulty sleeping and that a sleep study 
was done at Doctor's Hospital in September.  It was noted 
that the Veteran was leisurely dressed and well groomed and 
that he made good eye contact.  It was further noted that he 
was in a somber mood and had reactive affect.  It was 
observed that the Veteran was able to attend and concentrate 
well, and that his behavior and statements suggest that he 
was in control of his impulses that day.  The diagnosis was 
chronic PTSD.  The Veteran's GAF score was 45.    

The Veteran was seen in December 2007.  Under history of 
present illness, it was noted that the Veteran reported that 
the level of PTSD related anxiety, insomnia, intrusive 
thoughts and depression were not acceptable.  It was further 
noted that although he had continued insomnia and anxiety, he 
felt that he had reached a point wherein he did not wish to 
use additional medication.  It was noted that the Veteran was 
leisurely dressed and well groomed and that he made good eye 
contact.  It was further noted that he was euthymic in mood 
and had reactive affect.  It was observed that his behavior 
and statements suggest that he was in control of his impulses 
that day.  The diagnosis was chronic PTSD.  The Veteran's GAF 
score was 45.    

In May 2008, the Veteran reported that his PTSD worsened 
since his last visit.  He reported the worsening of his 
flashback and nightmares.  He reported having about one 
nightmare per week, but now he was averaging three a week.  
He reported hearing voice from Vietnam weekly and hearing 
noise like crickets daily.  The Veteran denied any other 
auditory or visual hallucination.  It was noted that the 
Veteran still had hypervigilance and increased startle 
reflexes.  He reported that this mood is "so-so" and denied 
suicidal and homicidal ideations.  He believed that he was 
more irritable with the worsening of his symptoms.  The 
Veteran denied any side effects of his psychiatric mediations 
and reported compliance.  Review of his medication pick-ups 
revealed that he had sporadically refilled his medication and 
may not have been as compliant as he reported.  This was 
discussed with the Veteran, and he agreed to take his 
medication as prescribed.

Upon mental status examination, it was observed that the 
Veteran had good eye contact, was casually dressed, and 
smiled appropriately.  The Veteran's speech was noted to have 
normal rate and tone.  As for psychomotor activities, there 
were no agitations, no retardation or abnormal movement.  
Mood was "so-so."  The Veteran's affect was noted as 
restricted, and his thought process was noted as linear and 
goal directed.  Under thought content, it was revealed that 
the Veteran reexperienced voices from Vietnam.  There were no 
other auditory hallucinations reported.  There were also no 
visual hallucinations and delusions.  Insight and judgement 
were deemed intact.  The diagnoses was chronic PTSD with a 
GAF score of 45.  

In June 2008, the Veteran's bipolar I disorder/PTSD were 
noted as stable.  

When the Veteran was afforded a VA examination in August 
2008, he stated that sometimes his memory was not as good as 
it used to be and that he gets his days mixed up.  He 
reported some depression and anxiety concerning his wife's 
health.  The Veteran stated that he got along fairly well 
with his wife and described the relationship with his 
children as "pretty good."  When asked about the quality of 
social relationships, he stated that it was okay and that he 
participated in prayer meetings and Bible study as part of 
his religious organization everyday for about 3 to 4 hours a 
day.  When asked about activities and leisure pursuits, he 
stated that he liked reading the Bible, playing cards with 
his wife, and going out to dinner with her.  The Veteran 
denied any history of suicidal attempt.
  
Upon mental status examination, it was observed that the 
Veteran was casually dressed, polite, pleasant, friendly and 
cooperative with no impairment of thought process or 
communication.  The VA examiner noted that the Veteran was 
free of delusions and hallucinations.  The VA examiner 
further noted that the Veteran made eye contact and had no 
inappropriate behavior.  It was observed that the Veteran was 
free of suicidal and homicidal thoughts, ideas, plans or 
intent.  The Veteran ability to maintain minimal personal 
hygiene and other basic activities of daily living appeared 
to be intact.  The Veteran averaged 4 hours of sleep a night.  
It was additionally observed that the Veteran was alert and 
oriented to time, place, person, and situation.  It was noted 
that his memory for immediate recall was 3 of 3 and that he 
could remember 2 of these 3 items after 3 minutes.  The 
Veteran was able to name the last 3 presidents of the United 
States.  It was further noted that the Veteran could do 
simple calculations and that his concentration was intact as 
he cold spell "world" forward and backward.  Speech was 
described as having normal volume, rate, and tone.  His 
thought process was described as logical, coherent, and goal 
directed without looseness of association, circumstantiality, 
tangentiality, pressured speech, or flight of ideas.  The 
Veteran reported having 1 or 2 panic attacks per week and 
said he was feeling slightly depressed and anxious.  The 
Veteran denied any impulse control problems.  The Veteran 
reported having nightmares every night and flashbacks three 
to four times a day.  He stated that he has intrusive 
recollections three to four times daily.  He described 
difficulty getting close to others and showing affection.  He 
also said that he had difficulty getting sleep and 
occasionally he would get startled.  He reported being 
hypervigilant when asked.  The diagnosis was PTSD with a GAF 
score of 60.     

In October 2008, the Veteran came in with his wife and was 
seen for complaints of worsening of flashbacks and the 
hearing of voices from Vietnam.  The Veteran had numerous 
complaints that included: worsening confusion, flashbacks 
twice daily (up from three times per week), three-hour sleep 
latency and three hours of sustained sleep once asleep, 
erectile dysfunction, decreased libido, and auditory 
hallucinations.  It was observed that the Veteran had a 
general cognitive slowing throughout the interview.  The 
examiner conducted a Mini-Mental State Examination (MMSE) to 
address any possibility of underlying dementia.  Since his 
score was 28/30, it was noted that the score did not provide 
much support for a dementing process.  The Veteran and his 
wife were advised that the increased dose of Klonopin could 
be a culprit for this and that the overall dose needed to be 
decreased slowly to hopefully restore his cognitive 
functioning.  

Upon mental status examination, it was noted that the Veteran 
was well-groomed, had good eye contact and had good hygiene.  
It was noted that he spoke softly with a slowed rate and 
normal tone.  Psychomotor activity had moderate slowing.  The 
Veteran described his mood as "just ok" and his affect was 
noted as blunted.  It was revealed that the Veteran's thought 
process was linear and goal directed.  It was additionally 
noted that he had auditory hallucinations, no visual 
hallucinations, no suicidal and homicidal ideations, and no 
delusions.  Insight and judgement were deemed fair.  The 
assessment was chronic PTSD with a GAF score of 45-50.    

The Veteran was later seen again in October 2008, the Veteran 
reported two flashbacks per day and frequent nightmares.  The 
Veteran believed that his symptoms were worsening.  He stated 
that he was not suicidal, but had thoughts of harming himself 
about three weeks ago so that he would not be a burden on 
anyone.  He said that he dismissed the idea of self harm 
since "that would be the easy way out."  The Veteran 
reported that his confusion was a little better, but not 
significantly better.  He said that he understood that his 
treatment plan of weaning him from the Klonopin and that this 
might have something to do with it.  He was advised that he 
would have it decreased over time.  

Upon mental status examination, it was noted that the Veteran 
was well-groomed, had good eye contact, had good hygiene, 
that he frequently smiled and was very pleasant.  It was 
noted that he spoke softly with a slowed rate and normal 
tone.  It was noted that psychomotor activity had been 
moderate slowing.  The Veteran described his mood as "pretty 
good" and his affect was noted as blunted.  It was revealed 
that the Veteran's thought process was linear and goal 
directed.  It was additionally noted that he had auditory 
hallucinations, no visual hallucinations, no suicidal and 
homicidal ideations, and no delusions.  Insight and judgement 
were deemed fair.  The assessment was chronic PTSD with a GAF 
score of 50.

When the Veteran was seen in December 2008, he reported 
having flashbacks at least twice daily and frequent 
nightmares disrupting his sleep and causing daytime 
fatiguability.  The Veteran believed that his symptoms were 
worsening and stated that due to intrusive thoughts and poor 
nocturnal sleep, his memory and concentration were poorer 
than before.  Upon mental status examination, it was noted 
that he was casually dressed and had good personal hygiene.  
It was noted that the Veteran had good eye contact and that 
he articulated well.  It was revealed that he spoke softly 
with slowed rate and normal tone.  His psychomotor activity 
was described as moderate slowing.  When asked about is mood, 
the Veteran responded, "alright I guess."  It was noted 
that his affected was blunted.  Thought process was linear 
and goal directed.  There was auditory hallucinations and 
presence of intrusive thoughts of Vietnam.  There were no 
visual hallucinations and no suicidal and homicidal 
ideations.  Insight and judgment were noted as fair, and the 
Veteran was noted to be alert and oriented in all three 
spheres.  The diagnosis was PTSD with a GAF score of 42.  

Review of the above-referenced evidence shows some 
fluctuation of PTSD symptomatology over the appeal period.  
However, the Board is unable to find that the criteria for a 
rating in excess of 30 percent were met at anytime during 
that period.  Fenderson.  The criteria which the Board must 
look to are outlined in Diagnostic Code 9411.  The overall 
evidence shows that the Veteran's PTSD picture has generally 
been manifested by the types of symptoms listed for a 30 
percent rating.  In this regard, the evidence generally shows 
depressed mood, anxiety, chronic sleep impairment and mild 
memory loss.  The Veteran's general behavior has been normal, 
as has been evidence of self-care.  

While it appears that there is disturbances of motivation in 
mood, that the Veteran did report in August 2008 to having 
panic attacks, and that short term memory was deemed impaired 
in March 2005 and April 2006, he did not have the majority of 
symptoms to warrant a rating of 50 percent.  There was no 
evidence flattened affect; and circumstantial, 
circumlocutory, or stereotyped speech.  His speech was 
continually described as having normal rate and tone.  Also, 
there were no indications that he had difficulty in 
understanding complex commands and impaired abstract 
thinking.  His abstract thinking was deemed intact.  In 
addition, long term memory was deemed intact.  Judgment was 
not impaired, but was described as good.  There was no 
difficulty in establishing and maintaining effective social 
relationships.  While the Veteran testified at the hearing 
before the Board in December 2008 that he used to associate 
with people all of the time and now he cannot be around too 
many people, he still talked to others in his ministry.  
Furthermore, the Veteran was still married to his wife and 
had contact with his children and grandchildren.   

The Board recognizes some fluctuation in GAF scores.  While 
the Veteran's most current GAF score was as low as 42, which 
is indicative of serious symptoms and while the Veteran did 
say in October 2008 that he had thoughts of hurting himself a 
few weeks prior, the Veteran stated that he was not suicidal 
and had continually denied suicidal ideation.  Further, the 
Board notes that there were no severe obsessional rituals, 
and no evidence of frequent shoplifting.  Additionally, the 
Veteran had friends from his ministry and there was no 
indication that he was unable to keep a job due to his PTSD.  
In fact, on VA examinations in April 2006 and March 2007, the 
Veteran reported that after separation from service, he 
worked as a farmer until 2002 when he could not do farming 
anymore because of his arthritis.  A May 2007 VA record shows 
that he was disabled for a few years due to knee problems. 

In sum, the Board is unable to conclude that some of the 
lower GAF scores are actually supported by the reported 
clinical findings.  As such, the Board give more weight to 
the actual symptoms reported in the numerous medical reports.  
These items of evidence demonstrate that the Veteran's PTSD 
disability picture is adequately contemplated by the existing 
30 percent rating during the entire time period in question.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the Veteran that the 
service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  At the December 2008 hearing before the 
Board at the RO, the Veteran stated that he was not presently 
employed.  On VA examinations in April 2006 and March 2007, 
the Veteran reported that after separation from service, he 
worked as a farmer until 2002 when he could not do farming 
anymore because of his arthritis.  As noted previously, the 
May 2007 VA treatment record shows that the Veteran was 
disabled for a few years due to knee problems.  Under these 
circumstances, the Board finds that the Veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In closing, the Board acknowledges that the Veteran's PTSD 
disability may increase in severity over time.  The Veteran 
may always advance a claim for an increased rating should the 
severity of this disability increase in the future.  Based on 
the evidence now of record, however, the Board concludes that 
the preponderance of the evidence is against assignment of a 
rating in excess of the current 30 percent. 


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


